

 
 

--------------------------------------------------------------------------------

 



 
EMPLOYMENT AGREEMENT
 


This Employment Agreement is entered into as of the 1st day of November, 2010,
between
 
Xnergy, Inc., a California corporation with its principal offices located in
Carlsbad, California
 
(“Xnergy” or the “Company”), and Joey Catalano (“Employee”).
 


In consideration of the mutual covenants contained in this Agreement, the
Company and
 
Employee agree as follows:
 


1. Employment.
 


During the term of this Agreement, as defined in Sections 2 and 4 of this
Agreement, the
 
Company shall employ Employee, and Employee hereby accepts such employment by
the
 
Company, in accordance with the terms and conditions set forth in this
Employment Agreement.
 


(a) Position and Duties. Employee shall serve as Vice President and Chief
Operating
 
Officer (COO) of the Company. Employee shall perform all duties, services and
 
responsibilities and have such authority and powers for and on behalf of, the
Company as
 
are customary and appropriate for such positions and as are established from
time to time
 
by, or in accordance with procedures established by, the Company’s Board of
Directors.
 
Employee shall report to the Chief Executive Officer of the Company
 


(b) Performance. Employee shall perform the duties called for under this
Agreement
 
to the best of his ability and shall devote all of his business time, energies,
efforts and
 
skill to such duties during the term of his employment. Employee shall be based
at, and
 
be expected to perform his duties at, the Company offices in San Diego and at
other
 
geographic locations as required, and shall include reasonable travel incidental
to the
 
performance of his duties under this Employment Agreement.
 
c) Additional Duties. The Company agrees that within eighteen (18) months of the
date of
 
Closing of the acquisition of all of the issued and outstanding stock of the
Company by
 
Healthcare of Today, Inc., ownership of the outstanding stock of Xnergy will be
transferred to
 
Alternative Energy Partners, Inc. (“AEGY”) and Xnergy will become a wholly-owned
subsidiary
 
of AEGY. The parties acknowledge that their intent is that, in addition to his
duties hereunder to
 
the Company which shall continue, Employee shall be appointed to the Board of
Directors of
 
AEGY and as its Vice President and COO, and shall be compensated as described in
Addendum
 
A of this Agreement for serving in those positions, reporting to the Chief
Executive Officer of
 
AEGY. The Board of Directors of the Company shall be made up of five members,
one of
 
whom shall be Employee at all times during his employment by the Company under
this
 
Agreement, one of whom shall be Jason Davis at all times during his employment
by the
 
Company under a similar employment agreement with the Company, two of whom shall
be
 
appointed at all times by Healthcare of Today, Inc. and the fifth of whom shall
be nominated and
 
appointed by the other four members and shall serve as the Chairman of the Board
of Directors.
 


2. Term.
 


Subject to Section 4 of this Agreement, the term of Employee’s employment under
this
 


-1-

 
 

--------------------------------------------------------------------------------

 



 
Agreement shall begin on the date of the Closing of the acquisition of all of
the issued and
 
outstanding stock of the Company by Healthcare of Today, Inc. (“Healthcare”),
pursuant to the
 
Acquisition Agreement between the Company, its shareholders and Healthcare dated
September
 
30, 2010, and shall continue for an initial term of twenty-four (24) months and
shall be renewed
 
annually thereafter for successive 12 month terms, unless modified, amended or
terminated by
 
the parties as provided herein.
 


3. Compensation, Expenses and Benefits.
 


As full compensation for Employee’s performance of his duties pursuant to this
Agreement, the
 
Company shall pay Employee during the term of this Agreement, and Employee shall
accept as
 
full payment for such performance, the following aggregate amounts and benefits:
 


(a) Salary. As salary for Employee’s services to be rendered under this
Agreement, the
 
Company shall pay Employee an aggregate salary, payable monthly in arrears,
based on the
 
following schedule:
 


$140,000 per year, payable every two weeks to coincide with Xnergy's current
payroll
 
system and third party Direct Deposit for the preceding two weeks.
 


(b) Bonus. The Company may pay Employee a bonus, in such amount and at such time
 
as shall be determined by the Company’s Board of Directors or its Compensation
Committee and
 
any bonus to which Employee may be entitled to under any Executive Officer Bonus
Plan now
 
or hereafter in effect. The Board of Directors of the Company or the
Compensation Committee
 
shall review Employee’s salary and bonus at least once a year to determine the
amount, if any, of
 
Employee’s salary increase and discretionary bonus.
 


(c) Business Expenses. The Company shall pay or reimburse Employee for all
 
reasonable, ordinary and necessary travel expenses including airfare, car rental
and lodging,
 
cellular phone, Internet access, entertainment, meals, and other out-of-pocket
expenses incurred
 
by Employee in connection with the Company’ businesses, for which Employee
submits
 
appropriate receipts and which are consistent with Company policy or have been
authorized by
 
the Company’ Boards of Directors.
 


(d) Benefits. Employee shall be eligible to participate in all fringe benefits
that he is
 
currently enjoying as an employee of the Company, including but without
limitation the
 
following: major medical and dental insurance, life insurance, any 401(k) plan,
retirement plans
 
and other employee benefit plans, applicable to other similar employees of the
Company, when
 
and if adopted and made available during the term of this Agreement to employees
with similar
 
periods of service, subject to any eligibility or other requirements for
participating in such fringe
 
benefits and to the actual existence of the respective plans.
 


(e) Options and Stock Benefits. In addition to the compensation otherwise
provided for
 
herein, Employee shall be entitled to receive the stock options and stock
benefits described in
 
Addendum A.
 






-2-

 
 

--------------------------------------------------------------------------------

 



 
(f) Indemnification; Directors and Officers Insurance. The Company shall, to the
fullest
 
extent authorized or permitted by applicable state law, defend, indemnify and
hold Employee, his
 
heirs, executors, administrators and other legal representatives, harmless from
and against any
 
and all claims, suits, debts, causes of action, proceedings or other actions, at
law or in equity,
 
including costs and reasonable attorney fees which any person or entity may have
had, now has
 
or may in the future have with respect to Employee’s service to the Company as
an officer,
 
employee or agent thereof. This provision shall survive the termination of this
agreement.
 


(g) Vacation. Employee is eligible for vacation in accordance with existing
Company
 
policy which is that after five (5) years of service an employee receives
fifteen (15) days of paid
 
vacation time each calendar year. Only one week of vacation may be accrued or
carried over
 
from one calendar year to another, with a maximum of twenty (20) days of paid
vacation being
 
allowed to be accrued at any one time over one calendar year.
 


4. Termination.
 


(a) Death. Employee’s employment under this Employment Agreement shall terminate
 
immediately upon Employee’s death.
 


(b) Disability. Employee’s employment under this Employment Agreement shall
terminate at the
 
Company’s option, immediately upon notice to Employee given after Employee’s
“total
 
disability”, but no earlier than the later of (i) the day after six (6)
consecutive months during
 
which Employee suffers from a “total disability” and (ii) the day that Employee
is eligible to
 
begin receiving disability benefits under the insurance policy or its equivalent
provided in
 
Section 3 of this Agreement, assuming such condition continues, all, if
permitted by such
 
insurance policy or its equivalent, as determined by a doctor chosen by the
Company and a
 
doctor chosen by Employee, if necessary, a doctor mutually chosen by such
doctors. Employee
 
shall continue to receive compensation pursuant to Section 3 during the period
prior to the
 
termination of Employee’s employment pursuant to this Section 4 (b), less any
disability benefits
 
Employee receives pursuant to the insurance policy or its equivalent provided by
Section 3 with
 
respect to such period. There shall be no deduction for disability benefits
received by Employee
 
if Employee pays the premiums on such disability insurance policy.
 


(c) With Cause - Employer. The Company shall have the right, upon written notice
to
 
Employee, to terminate Employee’s employment under this Employment Agreement for
“cause”.
 
Such termination shall be effective immediately upon Employee’s receipt of such
written notice.
 
“Cause” means only the following: a) breach by Employee of any Confidentiality
Agreement by
 
and between Employee and the Company, but only if such breach has a material
adverse effect
 
on the Company, b) failure to perform his duties under this Employment
Agreement, c) gross
 
neglect, gross abuse of office amounting to fraud or (d) any conviction of a
felony provided that
 
failure to perform his duties under this Employment Agreement gross neglect, and
gross abuse of
 
office amounting to breach of trust shall constitute “cause” only if Employee
fails to correct or
 
fails to terminate such actions to the satisfaction of the Board of Directors of
the Company, with
 
Employee not participating in any discussions or vote thereon within thirty (30)
days after
 
written notice of such “cause” from the Company to the Employee.
 






-3-

 
 

--------------------------------------------------------------------------------

 



 
(d) Without Cause - Company. The Company shall have the right, upon written
notice to the
 
Employee, to terminate Employee’s employment under this Employment Agreement
without
 
“cause”. Such termination shall be effective thirty days after the receipt of
such notice.
 


(e) Without Cause – Employee. The Employee shall have the right, upon written
notice to the
 
Company, to terminate Employee’s employment under this employment Agreement
without
 
“cause”.
 


5. Effects of Termination.
 


(a) If Employee’s employment under this Employment Agreement is terminated
 
pursuant to Sections 4 (a), 4(b), or 4 (c) or if Employee resigns pursuant to
Section 4 (e), the
 
Company’s obligations under this Employment Agreement, including obligations
under Section
 
3, shall end except for the Company’s obligations to: (i) reimburse Employee (or
his estate) for
 
all out of pocket expenses incurred and unpaid pursuant to Section 3 of this
Agreement and all
 
accrued and unpaid vacation leave and other benefits actually due pursuant to
Section 3 through
 
the date of termination; and (ii) pay to Employee all salary and bonus
compensation pursuant to
 
Section 3 through the effective date of termination.
 


(b) Notwithstanding anything to the contrary in this Employment Agreement or any
 
other agreement between the parties, if Employee’s employment is terminated
pursuant to
 
Section 4 (d), in addition to providing the benefits described in Section 5 (a):
 


(i) The Company shall pay and/or provide to Employee all
 
compensation, expenses, rights and benefits provided under Section 3 hereof, as
if
 
termination by the Company pursuant to Section 4 (d) had not occurred and which
 
shall continue for a period of the duration of the term of this
AgreementEmployee
 
shall not be bound by the terms of Sections 6 and 7 of this Agreement after two
 
years from the termination date;
 
(ii) Employee shall be fully vested in all stock options provided to him
 
by the Company.
 
(iii) All payments due and not paid for the acquisition of Company
 
become due upon date of termination;
 
(c) In the event Employee terminates Employee’s employment pursuant to Section
4(e)
 
of this Agreement, employee shall forfeit any and all outstanding and unpaid
 
consideration then due to employee pursuant to any Merger Agreement or
Acquisition
 
Agreement entered into by and between Employee and employer or any parent
 
company of employer.
 
6. Solicitation of Employees and Consultants.
 


(a) Provided that the Company is not in default under this Employment Agreement,
 
including but not limited to Section 3 of this Agreement, then upon termination
of Employee’s
 
employment with the Company under this Agreement, with cause by the Company or
without
 


-4-

 
 

--------------------------------------------------------------------------------

 



 
cause by the Employee, then Employee shall not, for a period of two (2) years
following the date
 
of such termination:
 


(i) Solicit or attempt to hire any person who is then employed by the
 
Company or its subsidiaries or who, to Employee’s knowledge, was employed by
 
the Company or its subsidiaries at any time during the year before the
termination
 
of Employee’s employment with the Company under this Agreement; or
 


(ii) Encourage any such person to terminate his employment
 
with the Company or its subsidiaries.
 


7. Covenant Not to Compete.
 


Provided that the Company is not in default under this Employment Agreement,
including but
 
not limited to Section 3 of this Agreement, then upon termination of Employee’s
employment
 
with the Company under this Agreement with cause by the Company or without cause
by the
 
Employee, for a period of three (3) years following the date of such
termination, Employee shall
 
not:
 


(a), within a one hundred (100) mile radius of any customer of Company whose
 
principal place of business is located in California, Nevada or Arizona at the
time of
 
such termination, directly or indirectly, himself, or through or for an
individual, person
 
or entity wherever located engage in the business of marketing, selling or
distributing
 
any product or service which the Company was then marketing, selling or
distributing
 
at the time of such termination; or
 


(b) contact, solicit or otherwise do business with any customer of Company at
the time
 
of such termination; provided, that Employee may own, for investment purposes
only,
 
up to 3% of the stock of any publicly traded business or fund engaged in the
business of
 
marketing, selling or distributing any product or service which the Company was
then
 
marketing, selling or distributing at the time of such termination, whose stock
is either
 
listed on a national stock exchange or on The NASDAQ National Market (if
Employee
 
is not otherwise affiliated with such business).
 


8. Return of Documents.
 


Upon termination of Employee's employment with the Company for any reason, all
documents,
 
procedural manuals, guides, specifications, plans, drawings, designs and similar
materials,
 
diaries, records, customer lists, notebooks, and similar repositories of or
containing confidential
 
information, including all copies thereof, then in Employee’s possession or
control, whether
 
prepared by Employee or others, shall be left with, or forthwith returned by
Employee to, the
 
Company.
 
9. Company’ Remedies.
 


Employee acknowledges and agrees that the covenants and undertakings contained
in Sections
 
1(b), 6, 7 and 8 of this Agreement relate to matters which are of a special,
unique and
 


-5-

 
 

--------------------------------------------------------------------------------

 



 
extraordinary character and that a violation of any of the terms of such
Sections will cause
 
irreparable injury to the Company, the amount of which will be difficult, if not
impossible, to
 
estimate or determine and which cannot be adequately compensated. Therefore,
Employee
 
agrees that the Company, in addition to any other available remedies under
applicable law and
 
subject to Paragraph 17 of this Agreement, shall be entitled, as a matter of
course, to an
 
injunction, restraining order or other equitable relief from any court of
competent jurisdiction,
 
restraining any violation or threatened violation of any such terms by Employee
and such other
 
persons as the court shall order, but only after Employee shall be given at
least five (5) days
 
written notice of Company's request for such equitable relief and an opportunity
to present his
 
position to the Court of competent jurisdiction located in San Diego County,
California.
 
10. Employee’s Remedies.
 


Employee’s remedy against the Company for breach of this Agreement and/or
wrongful
 
termination of his employment is the collection of any compensation due him as
provided in
 
Sections 3 and 5 and such other remedies as are available to Employee under law
or in equity,
 
subject to Paragraph 17 of this Agreement.
 
11. Assignment.
 


The Company shall not be required to make any payment under this Agreement to
any assignee
 
or creditor of Employee, other than to Employee's legal representative or his
estate on death or
 
disability. Employee’s obligations under this Agreement are personal and may not
be assigned,
 
delegated or transferred in any manner and any attempt to do so shall be void.
Employee, or his
 
legal representative, shall have no rights by way of anticipation or otherwise
to assign or
 
otherwise dispose of any right of Employee under this Agreement. The Company may
not assign
 
this Agreement without Employee’s consent. This Agreement shall be binding upon,
and shall
 
inure to the benefit of, the Company, Employee and their permitted successors
and assigns.
 
12. Company’ Obligations Unfunded.
 
Except for any benefits under any benefit plan of the Company that are required
by law or by
 
express agreement to be funded, it is understood that the Company’ obligations
under this
 
Agreement are not funded, and it is agreed that the Company shall not be
required to set aside or
 
escrow any monies in advance of the due date of the payment of such monies to
Employee.
 


13. Notices.
 


(a) To Employee. Any notice to be given under this Agreement by the Company to
Employee
 
shall be deemed to be given if delivered to Employee in person or three business
days after
 
mailed to him by certified or registered mail, postage prepaid, return receipt
requested, to:
 


Joey Patalano
 
6759 Mineral Drive
 
San Diego, CA 92119
 


or at such other address as Employee shall have advised the Company in writing.
 


-6-

 
 

--------------------------------------------------------------------------------

 



 


(b) To the Company. Any notice to be given by Employee to the Company shall be
deemed to be
 
given three business days after mailed by certified or registered mail, postage
prepaid, return
 
receipt requested, to:
 
Xnergy, Inc.
 
2721 Loker Avenue West
 
Carlsbad, CA 92010
 


With a copy to:
 
Healthcare of Today, Inc.
 
1365 N. Courtenay Parkway, Suite A
 
Merritt Island, FL 32953
 
Attention: Robert Hipple, General Counsel
 


or at such other address as the Company shall have advised Employee in writing.
 


14. Amendments.
 


This Agreement shall not be amended, in whole or in part, except by an agreement
in writing signed
 
by the Company and Employee.
 


15. Entire Agreement.
 


This Agreement constitutes the entire agreement between the parties with respect
to the subject
 
matter of this Agreement and all prior agreements or understandings, oral or
written, are merged in
 
this Agreement and are of no further force or effect. The parties acknowledge
that they are not
 
relying on any representations, express or implied, oral or written, (relating
to any aspect of
 
Employee's current or future employment or otherwise), except for those stated
in this Agreement.
 
Employee further acknowledges that his sole rights and remedies with respect to
any aspect of his
 
employment or termination of his employment are provided for in this Agreement.
 


16. Captions.
 


The captions of this Agreement are included for convenience only and shall not
affect the
 
construction of any provision of this Agreement.
 


17. Arbitration .
 


The Parties agree that all questions or matters in dispute with respect to this
Agreement shall be
 
submitted to arbitration on the following terms:
 
(a) It shall be a condition precedent to the right of any party to submit any
matter to arbitration
 
pursuant to the provisions hereof, that any party intending to refer any matter
to arbitration shall
 
have given not less than five business days’ prior written notice of its
intention to do so to the
 
other party together with particulars of the matter in dispute. On the
expiration of such five
 




-7-

 
 

--------------------------------------------------------------------------------

 



 
business days the party who gave such notice may proceed to refer the dispute to
arbitration as
 
provided for below.
 
(b) The party desiring arbitration shall appoint one arbitrator, and shall
notify the other party of
 
such appointment, and the other party shall, within five business days after
receiving such notice,
 
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within
 
five business days of the appointment of the last appointed arbitrator,
unanimously agree on the
 
appointment of a third arbitrator, to act with them and be chairman of the
arbitration herein
 
provided for (and if both Parties agree in writing to drop their respective
arbitrators then the
 
"chairman" shall serve as the sole arbitrator). If the other party shall fail to
appoint an arbitrator
 
within five business days after receiving actual notice of the appointment of
the first arbitrator,
 
then the proceeding may continue with only one arbitrator so appointed, and if
the two arbitrators
 
appointed by the parties shall be unable to agree on the appointment of the
chairman, the
 
chairman shall be appointed in accordance with the rules for commercial
arbitration of the
 
American Arbitration Association. Except as specifically otherwise provided in
this section, the
 
arbitration herein provided for shall be conducted in accordance with the rules
for commercial
 
arbitration of the American Arbitration Association and shall be conducted in
either San Diego
 
or Orange Counties in the State of California. The chairman, or in the case
where only one
 
arbitrator is appointed, the single arbitrator, shall fix a time and place for
the purpose of hearing
 
the evidence and representations of the parties, and he shall preside over the
arbitration and
 
determine all questions of procedure not provided for by the rules for
commercial arbitration of
 
the American Arbitration Association, or this section.
 
After hearing any evidence and representations that the parties may submit, the
single arbitrator,
 
or the arbitrators, as the case may be, shall make an award and reduce the same
to writing, and
 
deliver one copy thereof to each of the parties.
 
(c) The Parties agree that the award of a majority of the arbitrators, or in the
case of a single
 
arbitrator, of such arbitrator, shall be final and binding upon each of them,
and there shall be no
 
appeal from such award. Any such award may be filed thereafter in any court of
competent
 
jurisdiction in order to enforce the said award, and shall have the same force
and effect as a
 
judgment in favor of the party in his favor the award was entered and against
the other party to
 
the arbitration.
 
(d) Any award in the arbitration shall be limited to actual contractual damages,
and there shall be
 
no award of consequential or punitive damages. Each party expressly waives and
disclaims the
 
right to a jury trial relating to or arising out of this Agreement and expressly
accepts the
 
arbitration procedure set forth herein as the sole means of resolving any
disputes or
 
disagreements. The parties agree that the Arbitrator shall award the
substantially prevailing
 
party his/its reasonable attorney's fees and costs incurred in the subject
dispute, together with any
 
costs incurred (including any expert witness fees).
 
18. Severability.
 
All provisions, agreements, and covenants contained in this Agreement are
severable, and in the
 
event any of them shall be held to be illegal, void or invalid by any competent
court or under any
 
applicable law, such provision shall be changed to the extent reasonably
necessary to make the
 




-8-

 
 

--------------------------------------------------------------------------------

 



 
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal,
 
void or invalid in its entirety, the remaining provisions of this Agreement
shall not in any way be
 
affected or impaired, but shall remain binding in accordance with their terms.
 


19. No Waiver.
 
No waiver of any provision of this Agreement shall be valid unless in writing
and signed by the
 
party against whom enforcement of the waiver is sought. The waiver by either
party of any breach
 
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent
 
breach.
 


20. Consultation with Counsel.
 
Employee acknowledges that he has been given the opportunity to consult with his
personal legal
 
counsel concerning all aspects of this Agreement and the Company have urged
Employee to so
 
consult with such counsel.
 


21. Conflicts.
 
Employee represents and warrants that his execution, delivery and performance of
this Agreement
 
will not (i) constitute a breach or violation of any agreement or arrangement to
which he is a
 
party or by which the is bound; (ii) constitute a violation of any order,
judgment or decree to
 
which he is a party; or (iii) require the consent of any third party.
 




IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of
 
the date and year first above written.
 


Xnergy, Inc.
 
Company
 


By:
 


Its: _________________________________
 


Joey Catalano
 




Employee
 
























-9-

 
 

--------------------------------------------------------------------------------

 



 
ADDENDUM A – PERFORMANCE-BASED COMPENSATION
 


A. AEGY STOCK OPTION GRANT. Subject to the terms and conditions listed herein,
and
 
upon Healthcare transferring its ownership of the Company to AEGY and Employee
becoming a
 
member of the Board of Directors and the President and COO of AEGY, AEGY shall
issue stock
 
options to Employee annually for the calendar years 2011, 2012, 2013, 2014, and
2015, to
 
purchase common shares of AEGY stock (the “AEGY Stock Options”), up to an
aggregate value
 
of $101,995 each calendar year, at an exercise price of US$0.001 per share under
a stock option
 
plan to be adopted and approved by AEGY (the “Plan”).
 


AEGY’s Board of Directors, or an independent compensation committee appointed by
its Board
 
of Directors, shall determine the performance result criteria upon which the
Stock Options shall
 
be granted, vest, and become exercisable under the Plan. In the event the
conditions set forth by
 
the Board of Directors, or an independent compensation committee appointed by
the Board of
 
Directors, are met, the Company shall issue the AEGY Stock Options upon
completion, in form
 
satisfactory to AEGY, of the conditions to the grant of the Options
 


B. CONDITIONAL STOCK GRANT. In the event the 2010 annual audited consolidated
 
earnings before income tax (“EBIT”) of Xnergy and ecoLegacy is not less than US
$3.5 million,
 
based on generally accepted accounting principles consistently applied and in
form required by
 
Regulation S-X issued under the Securities and Exchange Act of 1934, Healthcare
of Today, Inc.
 
shall issue to Sellers $11,219 restricted, unregistered common shares of
Healthcare of Today,
 
Inc. (“Healthcare”) stock (“Healthcare Performance Shares”), as valued in
Section 2.1 of that
 
certain Acquisition Agreement executed by and between Xnergy and Healthcare on
the 30th day
 
of September, 2010. In the event the conditions set forth herein are met, the
Healthcare
 
Performance Shares shall be issued to Sellers either as free trading shares or
subject to a piggy-
 
back registration requirement in the event HOTI is not then trading publicly, if
the 2010 annual
 
audited consolidated earnings before income tax (EBIT) of the Company and
ecoLegacy are
 
equal to or greater than $3.5 million, based on generally accepted accounting
principles
 
consistently applied. The Performance Shares shall be issued, if earned, on
completion of the
 
audit of the Company and ecoLegacy for the calendar year ended December 31,
2010, but no
 
later than April 30, 2011.
 


EBIT shall be exclusive of any parent or affiliate company prorata burden and/or
SG&A fees
 
taxed against the company’s income and of any income, net revenues or other
operations of any
 
subsequent acquisition of AEGY, Xnergy or ecoLegacy .
 


C. HEALTHCARE CONDITIONAL STOCK OPTION GRANT. Healthcare shall issue to
 
Employee options to purchase up to 407,980 common shares of Healthcare stock
(the
 
“Healthcare Stock Options”) to be issued at Closing and at an exercise price of
US$1.00 per
 
share and vesting and exercisable annually based on the annual consolidated EBIT
of the
 
Company and ecoLegacy commencing for the calendar years 2011 through 2015, as
follows:
 


Consolidated EBIT Options Vesting and
 
(no less than): Exercisable Each Year
 






-10-

 
 

--------------------------------------------------------------------------------

 



 
$ 3,500,000 50,998
 
$ 4,200,000 61,197
 
$ 5,040,000 81,596
 
$ 6,048,000 101,995
 
$ 7,260,000 122,394
 
$ 8,712,000 142,793
 


Annual Minimum Vesting. Stock Options equaling not less than 50,998 shares,
valued at US
 
$1.00 shall vest and become exercisable for each of the calendar years 2011,
2012, 2013 and
 
2014, provided that annual consolidated EBIT of Xnergy and ecoLegacy, as defined
in Section
 
1.4 of the Acquisition Agreement, is not less than US$3,500,000 in any year. Any
and all Stock
 
Options not vested and exercised before December 31, 2017 shall expire.
 


EBIT shall be exclusive of any parent or affiliate company prorata burden and/or
SG&A fees
 
taxed against the company’s income and of any income, net revenues or other
operations of any
 
subsequent acquisition of AEGY, Xnergy or ecoLegacy
 


































































-11

 
 

--------------------------------------------------------------------------------

 
